DETAILED ACTION
An amendment was received and entered on 1/20/2022.

Claim 23 and 29 were canceled, and claims 55 and 56 were added.
Claims 1-3, 8, 9, 22, 26, 28, 34, 36, 40, 41, 45, 46, 48, 49, 51, 53, 55, and 56 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of new Group VI is acknowledged. Claims 1-3, 8, 9, 22, 26, 28, 34, 36, 40, 41, 45, 46, 48, 49, 51, and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/20/2022.
Claims 55 and 56 are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 56 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting the expression of an mRNA in the placenta of a patient comprising administering to the patient a interfering RNA compound embraced by claim 1, does not reasonably provide enablement for treating any and all placental diseases and disorders as currently embraced by the claims, particularly where there is no nexus between the disease or disorder and the double stranded nucleic acid of the claim.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Claim 56 is directed to a method of treating any disease or disorder of the placenta by administration of a compound comprising a double stranded nucleic acid comprising an oligonucleotide of at least 16 contiguous nucleotides that has an unspecified degree of complementarity to “a target” and another oligonucleotide of at least 15 contiguous nucleotides that has an unspecified degree of homology to the target. The claim recites a set of optional diseases/disorders for treatment, but is not limited to these.  The claim identifies no specific target and makes no correlation or nexus between any target and any disease.  The specification as filed is directed to the 
The specification provides one example in which an siRNA directed to sFlt1 was conjugated to docosahexaenoic acid (DHA) and administered to a pregnant mouse.  This resulted in clear inhibition of sFlt1 expression in liver and kidney liver, kidney, and much weaker inhibition in placenta.  See Fig. 21B. There is no working example of the treatment of any placental disease or disorder.
The state of the art at the time of the invention is exemplified by Iriyama et al (Hypertension 65(6):1307-15, 6/2015). Iriyama taught that chronically elevated HIF-1alpha is associated with multiple disease conditions, including preeclampsia, and demonstrated that HIF-1alpha was elevated in in placentas of a mouse model of preeclampsia.  Iriyama administered HIF-1alpha siRNAs to the model and observed decreased expression of HIF-1alpha in placenta and reduced hypertension, proteinuria, kidney damage, impairment of placental vasculature, and maternal circulating soluble fms-like tyrosine kinase-1 levels.  See abstract and Figs. 2 and 3. Iriyama administered siRNAs in nanoparticulate form systemically. (See Supplemental Data at page 3). Thus the state of the art of treating placental disorders using double stranded oligomers, at the time of the invention, was to establish a positive correlation between a particular gene product and a particular disease state, and to inhibit expression of that gene product through the use of double stranded RNAs capable of inducing RNA interference.
One of skill in the art at the time of the invention would have to perform undue experimentation in order to practice the invention commensurate in scope with the .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 56 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Foster et al (US 20170189541, filed 5/22/2015).
Foster taught interfering RNAs (iRNAs) with duplex regions of 18-30 nucleotides comprising antisense strands complementary to an angiotensin mRNA, and their use to reduce the symptoms associated with an angiotensinogen-associated disease, such as pregnancy-associated hypertension (e.g., pregnancy-induced hypertension, preeclampsia, and eclampsia).  See paragraph 164. The iRNA molecules may be .

Claim 56 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Quay et al (US 20100015706).
Quay taught methods of treating pregnancy-associated hypertension (e.g., pregnancy-induced hypertension, preeclampsia, and eclampsia) by administration of meroduplex double stranded RNAs directed against HIF1A. Quay taught that the dsRNA of the invention can include a conjugate member on one or more of the terminal nucleotides of a dsRNA. The conjugate member can be a lipophile, e.g. a glyceride lipid conjugate (e.g. a dialkyl glyceride derivatives), a vitamin E conjugate, or a thio-cholesterol conjugate.  See paragraph 165.
The dsRNAs of Quay’s invention comprised three strands in a duplex, i.e. an antisense strand of about 15 to about 40 nucleotides in length and second and third strands of about 5 to about 20 nucleotides in length and complementary to non-overlapping segments of the antisense strand. See paragraph 8. Quay taught that conjugates may be attached via a linker (paragraph 138). 
Thus the teachings of Quay clearly embraced dsRNA molecules comprising an antisense strand of at least 16 nucleotides and at least one sense oligonucleotide of at . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iriyama et al (Hypertension 65(6):1307-15, 6/2015) in view of Manoharan et al (US 20080108801), Wolfrum et al (Nature Biotech. 25(10):1149-1157, 2007), and Furuhashi et al (Molecular Endocrinology 3: 1252-1256, 1989).
Iriyama taught a method of delivering siRNAs to placenta in vivo by systemic retro-orbital sinus injection administration of nanoparticles comprising the siRNAs.  See abstract, Fig. 2A, and Supplemental Data at page 3.
The siRNAs of Iriyama lacked any hydrophobic conjugate.
Manoharan taught lipophilic iRNA agents for delivery in vivo. The iRNA agents are tethered to a lipophilic moiety by a non-ribose moiety. See abstract and paragraph 76. In particular, Manoharan taught working examples of the use of docosanoic acid-conjugated siRNAs in vivo (see Example 4).

Furuhashi taught that placental synthesis of cholesterol is limited, and placental cells obtain their cholesterol mainly from LDL receptors (abstract).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Iriyama by substituting lipid-modified siRNAs, such as docosanoic acid conjugated siRNAs, for nanoparticulate siRNAs. Doing so would have been no more than the simple substitution of one known element for another to obtain predictable results (MPEP 2141(III)(B)).  One would have had a reasonable expectation of success because placental cells are known to express LDL receptors (Furuhashi), and Wolfrum showed that docosanoic acid bound LDL receptors (paragraph bridging pages 1150 and 1151 at bottom of page 1150 - docosanyl siRNAs bound LDL with a KD of about 100 micromolar, slightly tighter than HDL).
Thus it would have been prima facie obvious for one of ordinary skill at the time of the invention to have administered an siRNA conjugated by a linker to docosanoic acid to the pregnant mice of Iriyama for delivery of the siRNA to placenta, and so claim 55 was prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 55 and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 9862952. Although the claims at issue are not identical, they are not patentably distinct from each other.
The ‘952 patent claims a method of treating one or more symptoms of preeclampsia (PE), eclampsia or HELLP syndrome in a subject in need thereof, comprising administering to the subject the therapeutic compound that binds to an intronic region of an mRNA encoding an sFLT1 protein, wherein the therapeutic composition selectively reduces expression of the sFLT1 protein, comprising a first dsRNA comprising a first sense strand and a first antisense strand and a second dsRNA comprising a second sense strand and a second antisense strand, wherein the first antisense strand comprises a first region of complementarity which is substantially complementary to SEQ ID NO:1 and the second antisense strand comprises a second region of complementarity which is substantially complementary to SEQ ID NO:2.  See claims 11 and 13. It is clear that the scope of the compound includes hydrophobic modifications of the dsRNA, such as by conjugation of a molecule selected from the group consisting of: docosanoic acid (DCA), docosahexaenoic acid (DHA), lysophosphatidylcholine esterified DHA (g2-DHA) and eicosapentaenoic acid (EPA), and that the hydrophobic molecule may be linked to the dsRNA by a linker such as PEG. See claims 1, 2, 14, and 20. Moreover, the antisense strand may be at least 18 prima facie obvious over the ‘952 claims.  Moreover, the composition may be administered systemically (claim 12), such that the ‘952 method would inherently result in delivery of the compound to the placenta of a patient being treated for e.g. eclampsia, PE, or HELLP. Thus instant claim 55 was prima facie obvious as well.

Claims 55 and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 10519451. Although the claims at issue are not identical, they are not patentably distinct from each other.
The ‘451 patent claims a method of treating one or more symptoms of PE, eclampsia or HELLP syndrome in a subject in need thereof, comprising administering to the subject the therapeutic compound comprising an RNA molecule that is between 15 and 35 bases in length having a 5' end, a 3' end and complementarity to a target, that binds to an intronic region of an mRNA encoding an sFLT1 protein, wherein the RNA molecule comprises a hydrophobic modification.  See claim 13. It is clear that the scope of hydrophobic modifications includes docosanoic acid (DCA), docosahexaenoic acid (DHA), and eicosapentaenoic acid (EPA), and that the hydrophobic moieties may be joined to the dsRNA via a linker such as PEG (claim 35). Thus claims 55 and 56 were prima facie obvious.


The ‘653 patent claimed compounds of the formula Xc-L(Zc)-O wherein: O is a double-stranded nucleic acid comprising a first oligonucleotide and a second oligonucleotide, wherein: (1) the first oligonucleotide comprises at least 16 contiguous nucleotides, a 5' end, a 3' end and has complementarity to a target; (2) the second oligonucleotide comprises at least 15 contiguous nucleotides, a 5' end, a 3' end, and has homology with a target; and (3) a portion of the first oligonucleotide is complementary to a portion of the second oligonucleotide; L is a divalent or trivalent linker; Xc is a hydrophobic moiety, and Zc is one of

    PNG
    media_image1.png
    200
    170
    media_image1.png
    Greyscale
.
See claim 1.  Xc may be DHA, DPA, or DCA.  See claim 18.
The ‘653 patent did not claim a method of administering such a compound to a patient, or treating a pregnancy related disorder.  However, the instant method claims are considered obvious over these compound claims in view of the findings of the court in Sun Pharmaceutical Industries, Ltd. v. Eli Lilly & Co., No. 10-1105 (Fed. Cir. July 28, 2010) in which the court indicated that obviousness-type double patenting 
Claims 55 and 56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 8, 12, 15, 22, 23, 26, 32, 36, 42-45, and 47-79 of copending Application No. 15/814350. 
This is a provisional nonstatutory double patenting rejection.
The ‘350 application claimed a method of treating one or more symptoms of PE, eclampsia or HELLP syndrome in a subject in need thereof, comprising administering to the subject the therapeutic compound comprising a dsRNA having a sense strand and an antisense strand with no more than three mismatches to SEQ ID NO: 1 which is a 20mer. See claim 42. The application also claims such therapeutic compounds that have a hydrophobic modification (claims 22).  It is clear that the scope of hydrophobic modifications includes docosanoic acid (DCA), docosahexaenoic acid (DHA), lysophosphatidylcholine esterified DHA (g2-DHA) and eicosapentaenoic acid (EPA), and that these may be linked to the dsRNA by a linker such as PEG.  See claims 65 and 79. Thus claims 55 and 56 were prima facie obvious.


This is a provisional nonstatutory double patenting rejection.
The ‘369 application claimed a method of treating preeclampsia, eclampsia or HELLP syndrome in a subject in need thereof, comprising intravenously administering to the subject the therapeutic compound comprising a dsRNA having a sense strand and an antisense strand wherein the antisense strand comprises a region of complementarity which is substantially complementary to one or both of an intronic region of sFLT-i 13 short and an intronic region of sFLT-i 13 long. See claims 38 and 39.  The application also claims dsRNAs directed against SFLT1 mRNA that  comprise SEQ ID NO: 1, which is a 20mer (see claim 15). Moreover, the claimed molecules may comprise a linked hydrophobic molecule comprises a molecule such as a cholesteryl derivative, docosanoic acid (DCA), docosahexaenoic acid (DHA), or eicosapentaenoic acid (EPA). See claims 45 and 51. Thus claims 55 and 56 were prima facie obvious.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635